Citation Nr: 0945730	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable initial rating for headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1967 to September 1970. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Veteran testified before a Decision Review Officer (DRO) 
at a May 2006 hearing at the RO.  In March 2008, the Veteran 
testified at a personal hearing, conducted via 
videoconferencing equipment, which was chaired by the 
undersigned Veterans Law Judge (VLJ).  Transcripts of these 
hearings have been associated with the Veteran's VA claims 
folder.

In a June 2008 decision, the Board denied the Veteran's 
increased rating claim.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the matter was pending before the 
Court, in June 2009, the Veteran's attorney and a 
representative of VA's Office of General Counsel filed a 
Joint Motion for Remand.  In the Joint Motion, the parties 
indicated that a remand was necessary "so that the Board can 
ensure that the Department of Veterans Affairs fully complies 
with its duty to assist."  See The June 2009 Joint Motion at 
page 1.  

In a June 2009 order, the Court vacated the Board's June 2008 
decision and remanded the matter for readjudication in light 
of the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

As alluded to above, the June 2009 Joint Motion stated that a 
remand was necessary because the "VA did not fully comply 
with its duty to assist because it did not provide [the 
Veteran] with an adequate examination."  See the Joint 
Motion, page 2.  Specifically, the parties indicated that the 
January 2007 VA examination and its May 2007 addendum were 
inadequate for rating purposes. 

In determining that the May 2007 VA examination was 
inadequate, the parties observed that the VA examiner 
"seemed to believe that the [Veteran's] use of Oxycotin 
actually prevented prostrating headaches from occurring, 
despite ample competent medical evidence submitted by [the 
Veteran's] private physician indicating that [his medication] 
did little to relieve the severity or frequency of [his] 
headaches."  Furthermore, the parties noted that while the 
VA examiner acknowledged that the Veteran had neck pain that 
could radiate to his temples and become holocephalic when he 
could not lie down or walk around, the examiner indicated 
that he did not suffer from prostrating headaches.  

Accordingly, the Board was instructed to "obtain a medical 
opinion that describes [the Veteran's] condition when he 
experiences one of his headaches and that specifically 
addresses the nature of [his] radiated neck pain and need to 
lie down."  It was noted that such an examination should 
provide a medical opinion as to the severity of the Veteran's 
headaches without discounting them due to his prescribed 
painkillers.  The parties also requested that the Veteran's 
examination consider all the competent evidence of record and 
opine on whether the headaches are (1) characteristic 
prostrating attacks, or (2) completely prostrating and 
prolonged attacks which would be productive of severe 
economic inadaptability.  

In short, the July 2007 Joint Motion instructed the Board to 
"ensure that an adequate examination is conducted in 
compliance with the duty to assist." 




Accordingly, the case is REMANDED for the following action:

1.  VBA should schedule the Veteran for 
clinical examination by a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
the severity of the Veteran's headaches.  
The examiner is requested to assess the 
severity of the Veteran's headaches 
without discounting them due to proscribed 
painkillers.  The examiner should also 
comment on whether the headaches, as 
described on examination, and in the 
record, should be considered as (1) 
characteristic prostrating attacks; or as 
(2) completely prostrating and prolonged 
attacks which would be productive of 
severe economic inadaptability.  For 
purposes of this opinion 'prostrating' is 
defined as "to reduce to submission, 
helplessness, or exhaustion."  The claims 
folder must be made available for review 
by the examining physician in conjunction 
with the examination.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

2.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to a compensable initial 
disability rating for service-connected 
headaches.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


